Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-10, 12-16 and 18-20 are pending.

Examiner’s amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Heist on 2/28/2022.

1. (Currently amended) A method of pollinating a Lactuca plant to produce a Lactuca plant seed, the method comprising the steps of:
planting a pollen parent of the Lactuca plant;
planting a seed parent of the Lactuca plant near the pollen parent of the Lactuca plant;
selecting a minor nectar plant based on a preference in flower visiting by a Megachile bee, the preference of the Megachile bee for flowers of the selected minor nectar plant being equal to or less than a preference of the Megachile bee for flowers of the Lactuca plant;
positioning the selected minor nectar plant at a location adjacent to each 
providing the Megachile bee;

wherein the selected minor nectar plant is at least one selected from the group consisting of an Anthemis plant, a Coriandrum plant, a Hyssopus plant, a Monarda plant, a Nepeta plant, a Pentapetes plant, a Salvia plant, an Erigeron plant, a Foeniculum plant, a Melampodium plant, a Portulaca plant, and a Torenia plant,
the pollen parent of the Lactuca plant, the seed parent of the Lactuca plant, and the selected minor nectar plant grow simultaneously during production of the Lactuca plant seed, and
the seed parent of the Lactuca plant is a male sterile line.

Withdrawn rejections
	The rejection over claims 1-5, 7-16 and 18-20 is withdrawn in light of amendments made by the Applicant.

Reasons for Allowance
	The prior art is free of a teaching or suggestion to grow a plant to provide nectar for Megachile bees during lettuce seed production in which the plant is equal or less attractive to Megachile bees, the plant is one of the specified genera and the plant is growing simultaneously during the production of Lactuca seed. 	Further, the use of a male sterile lettuce plant for the seed parent should ensure that the limitations of the claimed invention are not inadvertently infringed by naturally occurring Megachile bees pollinating lettuce plants which aren’t intended for commercial seed production.

Conclusion
Claims 1-5, 7-10, 12-16 and 18-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663